
	

116 HR 3141 RH: FHA Loan Affordability Act of 2019
U.S. House of Representatives
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 227
		116th CONGRESS1st Session
		H. R. 3141
		[Report No. 116–282]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2019
			Mr. Phillips introduced the following bill; which was referred to the Committee on Financial Services
		
		
			November 12, 2019
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on June 5, 2019
		
		
			
		
		A BILL
		To limit the collection of annual premiums under the FHA program for mortgage insurance for single
			 family housing, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the FHA Loan Affordability Act of 2019. 2.Annual premiums (a)In generalParagraph (2) of section 203(c) of the National Housing Act (12 U.S.C. 1709(c)(2)) is amended—
 (1)in subparagraph (B)— (A)in clause (i), by striking For any and inserting Subject to subparagraph (D), for any; and
 (B)in clause (ii), by striking For any and inserting Subject to subparagraph (D), for any; (2)in subparagraph (C)(i), by striking In addition and inserting Subject to subparagraph (D), in addition; and
 (3)by adding at the end the following new subparagraph:  (D)The Secretary may not collect any annual premiums under this paragraph with respect to a mortgage at any time that the remaining insured principal balance (excluding the portion of the remaining balance attributable to the premium collected under subparagraph (A)) is 78 percent or less than the lower of (i) the sales price of the dwelling at the sale in connection with which the mortgage was made, or (ii) the appraised value of the dwelling at the time of the origination of the mortgage..
 (b)ApplicabilityThe amendments made by subsection (a) of this section shall apply with respect only to mortgages insured by the Secretary of Housing and Urban Development after the date of the enactment of this Act.
			
	
		November 12, 2019
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
